d. ■


                                                                        Of

                                                    -Srf/V
                         OF
                                                                                       HTce
                                                                  .-*




                                                                        \                         ■   ■


                                                                                       sr     :■■;■


                                                                            *

                                             AA/O

             6                £                         t       7/iJS
                                                    Tt*iS DocumentT

A        \U

    it 0** "TWvf foii.ois
                                                                            TO
                                                                  ay

         0                                                                       -.   jsy
     THIS,   (?0t/A7's

Z.                                           /Jo
                                                                                                J
                                        Tfit


             /z-TS £a. HuST       DSt
                                                       7~tf
                                                              A




                                                                                TO    r




                                    *, /ft



                                   1,                        C^
       r D*




THIS
     U
         ^
             3



CO
en